Citation Nr: 0942263	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  08-36 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an effective date prior to February 1, 2007 
for including a dependent on the Veteran's disability 
compensation award.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1947 to July 
1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 decision letter issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Baltimore, Maryland.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran referred to his wife in VA forms received by 
the RO in February 1952, but did not provide any information 
as to his marital status in conjunction with his July 2002 
claim for increased disability compensation.

2.  In an October 2002 RO letter, the Veteran was notified 
that he could receive additional compensation for dependents, 
including a spouse, if in receipt of a 30 percent or greater 
evaluation; he did not respond to this letter prior to 
receipt of a VA Form 21-686c (Declaration of Status of 
Dependents) on January 3, 2007, which led to the increase in 
the Veteran's monthly rate of disability compensation 
payments as of February 1, 2007 in the January 2007 decision 
letter.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
February 1, 2007 for including a dependent on the Veteran's 
disability compensation award have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.401 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An award of additional compensation on account of dependents 
based on the establishment of a disability rating in the 
percentage evaluation specified by law for the purpose shall 
be payable from the effective date of such rating; but only 
if proof of dependents is received within one year from the 
date of notification of such rating action.  38 U.S.C.A. 
§ 5110(f).  The pertinent regulations provides that the 
effective date of additional compensation for a dependent 
will be: (1) the date of claim, meaning the date of the 
Veteran's marriage, or birth of his or her child, or adoption 
of a child, if the evidence of the event is received within 
one year of the event; otherwise, the date notice is received 
of the dependent's existence, if evidence is received within 
one year of the VA request; (2) the date dependency arises; 
or (3) the effective date of the qualifying disability 
rating, provided evidence of dependency is received within 
one year of notification of such rating action.  38 C.F.R. 
§ 3.401(b). 

The Board has reviewed the claims file and observes that the 
claims folder contains two forms - VA Form 10-P-10, 
Application for Hospital Treatment or Domiciliary Care - that 
were received by the RO in February 1952.  The Veteran had 
signed these forms in July and August 1951 and had listed his 
wife, by relationship and name, as the person to be notified 
in an emergency.  In his July 2002 claim for an increase in 
his service-connected right knee disability rating and in 
several August 2002 submissions, however, he provided no 
information about his marital status.

In an October 2002 rating decision, the RO increased the 
evaluation of the Veteran's postoperative cartilages of his 
right knee to 30 percent and granted service connection for 
degenerative joint disease of the right knee, assigned a 10 
percent evaluation.  Both grants were effective as of July 
22, 2002; the Veteran's combined evaluation increased from 20 
percent to 40 percent as of that date.  

The Veteran was notified of this increase in an October 2002 
letter.  In that letter, the Veteran was also informed that 
he was being paid as a single Veteran with no dependents.  
Included with the letter as an enclosure was VA Form 21-8764 
(Disability Compensation Award Attachment Important 
Information), which, among other things, informed him that 
Veterans having a 30 percent or higher service-connected 
disability may be entitled to additional compensation for a 
spouse, dependent parents, or unmarried children, with the 
additional benefit for a spouse payable in a higher amount 
upon receipt of evidence establishing that the spouse is a 
patient in a nursing home or so disabled as to require the 
aid and attendance of another person.  The Veteran did not 
respond to this letter.

Subsequently, on January 3, 2007, the Veteran furnished a VA 
Form 21-686c to the RO and notified the RO that he had been 
married to the same woman since March 1951.  In the same 
month, the RO notified the Veteran that his disability 
compensation award was being increased to include additional 
benefits for his spouse.  This grant was effectuated as of 
February 1, 2007.  See 38 C.F.R. § 3.31 (addressing 
commencement of the period of payment).  The current appeal 
arose from the January 2007 letter.

In reviewing the above evidence, the Board is aware that the 
Veteran referred to his wife - to whom he is still married -- 
in forms received by the RO 1952.  His claim for an increased 
evaluation for his right knee disorder, however, was received 
by the RO more than 50 years later, and he did not provide 
any information at that time about his marital status.  He 
was given an opportunity to provide such information in 
October 2002 via a VA Form 21-8764, but he did not respond to 
this form in any manner prior to receipt of his VA Form 21-
686c on January 3, 2007.  

In light of this chronology and the application of 
38 U.S.C.A. §§ 5110(f) and 5111, as well as 38 C.F.R. §§ 3.31 
and 3.401(b), the proper effective date for including a 
dependent on the Veteran's disability compensation award is 
the currently assigned effective date of February 1, 2007.  
The preponderance of the evidence is accordingly against the 
Veteran's claim for an earlier effective date, and this claim 
must be denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the Veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).



II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Under 38 C.F.R. § 3.159(b)(3), no duty 
to provide section 38 U.S.C.A. § 5103(a) notice arises when, 
as a matter of law, entitlement to the benefit claimed cannot 
be established.

In this case, the Veteran was made aware of the need for 
additional information as to changes in the status of his 
dependents, including a spouse, in the aforementioned October 
2002 letter and the attached VA Form 21-8764.  The Veteran in 
fact eventually provided such information, although not until 
January 2007, when he was immediately awarded additional 
compensation benefits for his dependent spouse.  As there is 
no additional evidence that needs to be provided to establish 
entitlement to additional benefits for a dependent spouse, he 
was not then notified that there was any information or 
evidence not of record that was needed to substantiate this 
claim.  Also, further notification action in this case would 
be futile, as the case turns on the question of the date of 
receipt of the Veteran's marital status information in 
conjunction with his appeal, rather than any additional 
medical or other evidence that he might submit in support of 
the claim.

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  There is no suggestion 
from the Veteran or otherwise from the record of any 
unobtained evidence or documentation that would be relevant 
to this case.  As the claim does not involve any medical 
determinations, there is no basis for such development 
actions as scheduling a VA examination or obtaining 
additional medical evidence.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to an effective date prior to February 1, 2007 
for including a dependent on the Veteran's disability 
compensation award is denied.



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


